Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-15-00300-CR

                              Jose Miguel ROMO,
                                   Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

           From the County Court at Law No. 11, Bexar County, Texas
                            Trial Court No. 469039
              The Honorable Tommy Stolhandske, Judge Presiding

BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

 In accordance with this court’s opinion of this date, this appeal is DISMISSED AS MOOT.

 SIGNED July 8, 2015.


                                        _________________________________
                                        Marialyn Barnard, Justice